WEBB, J.
This action arises out of a collision between automobiles belonging to respective parties, which occurred in the day-time on the Dixie-Overland Highway which runs east and west through the parish of Richland, and each of the parties claims the other was in. fault and liable for the damage sustained.
The plaintiff is a resident of the parish of Richland, where the collision occurred, and defendant resides in the state of Texas, and plaintiff, who claimed that his car had been damaged to the extent of one hundred and ninety-eight dollars, filed sut against defendant and prayed for and obtained an attachment under which defendant’s car was seized in the parish of Richland; the defendant bonded the property and appeared through counsel and answered, and under appropriate allegations, recovered judgment against plaintiff for seventy-two and 20-100 dollars damages to his car, thirty-one and 10-100 dollars expense, board and lodging while he was detained by the attachment of his property, fifty dollars loss of time while the car was being repaired, and twenty-five dollars attorney’s fees alleged to have been paid in *441procuring the release of the property attached.
On trial, judgment was rendered rejecting plaintiff’s demands, dissolving the attachment and awarding plaintiff judgment on his reconventional demand in the sum of seventy-two and 20-100 dollars, the amount of the damage claimed for injury to his car, and otherwise rejecting his demands.
Plaintiff appealed, and defendant has answered the appeal.
It is therefore ordered that the judgment he affirmed.